     Case 4:20-cv-00272-MW-MAF Document 13 Filed 10/27/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JUAN RAMON JIMENEZ-PABON,
A# 024-456-131,

      Petitioner,

v.                                          CASE NO.: 4:20cv272-MW/MAF

WILLIAM BARR, et al.,

     Respondents.
_________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate’s report and

recommendation, ECF No. 12. No objections have been filed. Accordingly,

      IT IS ORDERED:

       1. The report and recommendation, ECF No. 12, is ACCEPTED and

          ADOPTED as this Court’s opinion.

       2. Petitioner’s motion for appointment of counsel, ECF No. 11, is DENIED.

       3. The Clerk must enter judgment stating “The Petition for Writ of Habeas

          Corpus, ECF No. 1, is DENIED.”

       4. The Clerk must close the file.

      SO ORDERED on October 27, 2020.
                                      s/Mark E. Walker
                                      Chief United States District Judge
